UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1674


ERICKA MOSBY,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY UPCARE CENTER,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00266-AWA-DEM)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ericka Mosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ericka     Mosby     appeals     the   district          court’s      order

dismissing      her    civil     complaint     against      the    Social      Security

UpCare Center for failure to state a claim after conducting a

review pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).                              We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    the     district    court’s   order.      See       Mosby     v.    Social

Security UpCare Ctr., No. 2:14-cv-00266-AWA-DEM (E.D. Va. June

23, 2014).      We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented         in   the   materials

before   this    court    and     argument   would    not    aid       the   decisional

process.

                                                                               AFFIRMED




                                         2